          Case 1:20-cr-00213-MKV Document 85 Filed 08/12/20 Page 1 of 1


                                                                            USDC SDNY
UNITED STATES DISTRICT COURT                                                DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                               ELECTRONICALLY FILED
                                                                            DOC #:
                                                                            DATE FILED: 8/12/2020
 UNITED STATES OF AMERICA,

                       -against-                                 1:20-cr-00213 (MKV)

 ERICK OLEAGA,                                               ORDER REVOKING BAIL

                           Defendant.

MARY KAY VYSKOCIL, United States District Judge:

        For the reasons discussed on the record at the August 12, 2020 Bail Review Hearing,

pursuant to 18 U.S.C. § 3148, it is hereby ORDERED that Defendant Erick Oleaga’s bail is

revoked. The court finds that there is clear and convincing evidence that Defendant has violated

the conditions of his release and that the record establishes by a preponderance of the evidence

that he is unlikely to abide by any condition or combination of conditions of release.

        Therefore, it is further ORDERED that Defendant Erick Oleaga is remanded to the

custody of the United States Marshal. The Defendant should appear at the Office of Pretrial

Services at 500 Pearl Street, Room 550, New York, New York, before 12:00PM on August 14,

2020.

        IT IS FURTHER ORDERED that while detained, Defendant regularly should meet with

a mental health counselor or psychologist.


SO ORDERED.


                                                     _________________________________
Date: August 12, 2020                                      MARY KAY VYSKOCIL
      New York, NY                                         United States District Judge
